 



Exhibit 10.12
September 24, 2007                     
Seanergy Maritime Corp.
10, Amfitheas Avenue
17564 P. Faliro
Athens, Greece
Maxim Group LLC
405 Lexington Avenue
New York, New York 10174
Re:      Initial Public Offering
Dear Gentlemen:
     The undersigned, a director of Seanergy Maritime Corp. (the “Company”), in
consideration of Maxim Group LLC (“Maxim”) entering into a letter of intent,
dated June 21, 2006 and as amended on May 27, 2007 (the “Letter of Intent”), to
underwrite an initial public offering (“IPO”) of the securities of the Company
and embarking on, undertaking and continuing to participate in the IPO process,
hereby agrees as follows (certain capitalized terms used herein are defined in
paragraph XII hereof):
     I. (1) In the event that the Company fails to consummate a Business
Combination within 24 months from the effective date (the “Effective Date”) of
the registration statement relating to the IPO, the undersigned shall, in
accordance with all applicable requirements of the Marshall Islands Business
Corporation Act, take all action reasonably within his power to dissolve the
Company and distribute all funds held in the Trust Account to holders of IPO
Shares as soon as reasonably practicable, including, without limitation:
(i) causing the Company’s board of directors to convene and adopt a plan of
dissolution and liquidation and (ii) voting, as a director (if applicable), in
favor of adopting such plan of dissolution and liquidation.
          (2) Except with respect to any of the IPO Shares acquired by the
undersigned in connection with or following the IPO, the undersigned hereby
(a) waives any and all right, title, interest or claim of any kind (a “Claim”)
in or to all funds in the Trust Account and any remaining net assets of the
Company upon liquidation of the Trust Account and dissolution of the Company,
(b) waives any Claim the undersigned may have in the future as a result of, or
arising out of, any contracts or agreements with the Company (c) agrees that the
undersigned will not seek recourse against the Trust Account for any reason
whatsoever.
     II. In order to minimize potential conflicts of interest which may arise
from multiple affiliations, the undersigned agrees: (A) not to become an officer
or director of any blank check company until the earlier of the completion of a
Business Combination or the Company’s dissolution and liquidation and (B) to
present to the Company for its consideration, prior to presentation to any other
person or entity, any suitable opportunity to acquire an operating business or
vessels, until the earlier of: (i) the consummation by the Company of a Business
Combination, (ii) the dissolution of the Company or (iii) such time as the
undersigned ceases to be a director of the Company, subject to any pre-existing
fiduciary and contractual obligations

 



--------------------------------------------------------------------------------



 



the undersigned might have. Such pre-existing fiduciary or contractual
obligations are described more fully in Exhibit A hereto.
     III. The undersigned acknowledges and agrees that the Company will not
consummate any Business Combination with a company affiliated with any of the
Insiders unless the Company obtains an opinion from an independent investment
banking firm which is a member of the National Association of Securities
Dealers, Inc. and is reasonably acceptable to Maxim that the Business
Combination is fair to the Company’s shareholders from a financial perspective.
     IV. Neither the undersigned, any member of the Immediate Family of the
undersigned, nor any affiliate of the undersigned (“Affiliate”) will be entitled
to receive, and no such person will accept, any compensation for services
rendered to the Company prior to, or in connection with, the consummation of a
Business Combination; provided, however, that the undersigned shall be entitled
to reimbursement from the Company for his out-of-pocket expenses incurred in
connection with seeking and consummating a Business Combination.
     V. Neither the undersigned, any member of the Immediate Family of the
undersigned, nor any Affiliate of the undersigned will be entitled to receive or
accept a finder’s fee or any other compensation in the event the undersigned,
any member of the Immediate Family of the undersigned or any Affiliate
originates a Business Combination.
     VI. (1) The undersigned agrees to be a director of the Company until the
earlier of the consummation of a Business Combination or the dissolution of the
Company. The undersigned agrees to not to resign (or advise the board of
directors that the undersigned declines to seek re-election to the board of
directors) from his position as director of the Company as set forth in the
Registration Statement without the prior consent of Maxim until the earlier of
the consummation by the Company of a Business Combination or the liquidation of
the Trust Account and the dissolution of the Company. The undersigned
acknowledges that the foregoing does not interfere with or limit in any way the
right of the Company to terminate the undersigned’s position at any time
(subject to other contractual rights the undersigned may have) nor confer upon
the undersigned any right to continue in his position with the Company.
          (2) The undersigned’s biographical information furnished to the
Company and Maxim and attached hereto as Exhibit B is true and accurate in all
respects, does not omit any material information with respect to the
undersigned’s background and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act of 1933, as amended. The undersigned’s Questionnaire previously
furnished to the Company and Maxim is true and accurate in all respects as of
the date first written above.
          (3) The undersigned represents and warrants that:
     (a) No petition under the Federal bankruptcy laws or any state insolvency
law has been filed by or against, or a receiver, fiscal agent or similar officer
was appointed by a court for the business or property of the undersigned, or any
partnership in which the undersigned was or is a general partner at or within
two years prior to the date hereof, or any corporation or business

 



--------------------------------------------------------------------------------



 



association of which the undersigned was an executive officer at or within two
years prior to the date hereof;
     (b) The undersigned has not been convicted in any criminal proceeding nor
is the undersigned currently a named subject of a pending criminal proceeding
(excluding traffic violations and other minor offenses);
     (c) The undersigned has not been the subject of any order, judgment, or
decree, not subsequently reversed, suspended or vacated, of any court of
competent jurisdiction, permanently or temporarily enjoining the undersigned
from, or otherwise limiting, the following activities:
     (d) Acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the Commodity Futures Trading
Commission, or an associated person of any of the foregoing, or as an investment
adviser, underwriter, broker or dealer in securities, or as an affiliated
person, director or employee of any investment company, bank, savings and loan
association or insurance company, or engaging in or continuing any conduct or
practice in connection with such activity;
     (e) Engaging in any type of business practice; or
     (f) Engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of Federal or State
securities laws or Federal commodities laws;
          (4) The undersigned has not been the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any Federal or State
authority barring, suspending or otherwise limiting for more than sixty
(60) days the right of the undersigned to engage in any activity described in
paragraph (c)(i) above, or to be associated with persons engaged in any such
activity;
          (5) The undersigned has not been found by a court of competent
jurisdiction in a civil action or by the Securities and Exchange Commission to
have violated any Federal or State securities law, and the judgment in such
civil action or finding by the Securities and Exchange Commission has not been
subsequently reversed, suspended, or vacated; and
          (6) The undersigned has not been found by a court of competent
jurisdiction in a civil action or by the Commodity Futures Trading Commission to
have violated any Federal commodities law, and the judgment in such civil action
or finding by the Commodity Futures Trading Commission has not been subsequently
reversed, suspended or vacated.

 



--------------------------------------------------------------------------------



 



     VII. The undersigned has full right and power, without violating any
agreement by which he is bound, to enter into this letter agreement and to serve
as a director of the Company.
     VIII. The undersigned acknowledges and understands that Maxim and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO.
     IX. The undersigned authorizes any employer, financial institution, or
consumer credit reporting agency to release to Maxim or the Company and their
respective legal representatives or agents (including any investigative search
firm retained by Maxim) any information they may have about the undersigned’s
background and finances (the “Information”). Neither Maxim nor the Company nor
their respective agents shall be violating the undersigned’s right of privacy in
any manner in requesting and obtaining the Information and the undersigned
hereby releases them from liability for any damage whatsoever in that
connection.
     X. In connection with the vote required to consummate a Business
Combination, the undersigned agrees that he will vote all shares of Common Stock
acquired in or following the IPO in favor of a Business Combination.
     XI. This letter agreement shall be governed by and construed and enforced
in accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this letter agreement (a “Proceeding”) shall be brought and enforced in
the federal courts of the United States of America for the Southern District of
New York, and irrevocably submits to the jurisdiction of such courts, which
jurisdiction shall be exclusive, (ii) waives any objection to the exclusive
jurisdiction of such courts and any objection that such courts represent an
inconvenient forum and (iii) irrevocably agrees to appoint Loeb & Loeb LLP as
agent for the service of process in the State of New York to receive, for the
undersigned and on his behalf, service of process in any Proceeding. If for any
reason such agent is unable to act as such, the undersigned will promptly notify
the Company and Maxim and appoint a substitute agent acceptable to each of the
Company and Maxim within 30 days and nothing in this letter will affect the
right of either party to serve process in any other manner permitted by law.
     XII. The under signed hereby agrees not to propose or vote in favor of any
amendment to Article Sixth, Eight or Ninth of the Second Amendment and Related
Articles of Incorporation of the Company.
     XII. As used herein, (i) a “Business Combination” shall mean an acquisition
by the Company, by merger, capital stock exchange, asset or stock acquisition,
reorganization or otherwise, of an operating business or businesses in the
maritime shipping industry but not limited to acquisitions in that industry;
(ii) “Common Stock” shall mean the common stock, par value $.0001 per share, of
the Company; (iii) “Insiders” shall mean all officers, directors and
shareholders of the Company immediately prior to the IPO; (iv) “Immediate
Family” shall mean, with respect to any person, such person’s spouse, children,
parents and siblings (including any such relative by adoption or marriage); (v)
“IPO Shares” shall mean the shares of Common Stock issued in the Company’s IPO;
and (vi) “Trust Account” shall mean the trust account in which most of the
proceeds to the Company of the IPO will be deposited and held for the benefit of
the holders of the IPO shares, as described in greater detail in the prospectus
relating to the IPO.

 



--------------------------------------------------------------------------------



 



     XIV. This letter agreement shall supersede any other letter agreement
signed by the undersigned with respect to the subject matter hereof.

             
 
 
/s/ Elias M. Culucundis
Elias M. Culucundis    

 



--------------------------------------------------------------------------------



 



EXHIBIT A

•   Folli Follie S.A., Member of the Board of Directors   •   Links of London
(Owned by Folli Follie S.A.)   •   Hellenic Duty Free Shops S.A., Executive
Member of the Board of Directors

 



--------------------------------------------------------------------------------



 



EXHIBIT B
     Elias M. Culucundis has been a director of the company since inception. Mr.
Culucundis has experience in the negotiation of acquisitions, as well as the
oversight of due diligence. Since 2002, Mr. Culucundis has been a member of the
Board of Directors of Folli Follie S.A. and since 2006 an executive member of
the Board of Directors of Hellenic Duty Free Shops S.A. Since 1999, Mr.
Culucundis has been President, Chief Executive Officer and Director of Equity
Shipping Company Ltd., a company specializing in starting, managing and
operating commercial and technical shipping projects the value of which exceeded
100 million as of the end of 2006. Additionally, from 1996 to 2000, he was a
director of Kassian Maritime Shipping Agency Ltd., a ship management company
operating a fleet of ten bulk carriers with revenues of approximately $180M, in
2006. During this time, Mr. Culucundis was also a director of Point Clear
Navigation Agency Ltd, a marine project company instrumental in opening the
Chinese shipbuilding market to Greek shipping. Point Clear Navigation Agency
Ltd. aided in technically and commercially structuring the first panamax bulk
carrier and the first panamax tanker to be built in Shanghai, China that
subsequently became the prototype for over 50 subsequent orders for Greek
shipping. From 1981 to 1995, Mr. Culucundis was a director of Kassos Maritime
Enterprises Ltd., a company engaged in ship management. While at Kassos, he was
initially a Technical Director and eventually ascended to the position of Chief
Executive Officer, overseeing a large fleet of panamax, aframax and VLCC
tankers, as well as overseeing new building contracts, specifications and the
construction of new buildings. From 1971 to 1980, Mr. Culucundis was a director
and the Chief Executive Officer of Off Shore Consultants Inc. and Naval
Engineering Dynamics Ltd. Off Shore Consultants Inc. was a pioneer in FPSO
(Floating Production, Storage and Offloading vessel, “FPSO”) design and
construction and responsible for the technical and commercial supervision of a
pentagon-type drilling rig utilized by Royal Dutch Shell plc. Seven FPSO’s were
designed and constructed that were subsequently utilized by Pertamina, ARCO,
Total and Elf-Aquitaine. Naval Engineering Dynamics Ltd. was responsible for
purchasing, rebuilding and operating vessels that had suffered major damage.
From 1966 to 1971, Mr. Culucundis was employed as a Naval Architect for A.G.
Pappadakis Co. Ltd., London, responsible for tanker and bulk carrier new
buildings and supervising the technical operation of the company fleet. He is a
graduate of Kings College, Durham University, Great Britain, with a degree in
Naval Architecture and Shipbuilding. He is a member of several industry
organizations, including the Council of the Union of Greek Shipowners and
American Bureau of Shipping. Mr. Culucundis is a fellow of the Royal Institute
of Naval Architects and a Chartered Engineer.

